NOT DESIGNATED FOR PUBLICATION

                                              No. 123,985


               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                    ANDREA MARIE DOMINGUEZ,
                                           Appellant.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed March 4, 2022.
Reversed in part and dismissed in part.


        Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before HURST, P.J., GARDNER, J., and PATRICK D. MCANANY, S.J.


        PER CURIAM: Andrea Marie Dominguez appeals the district court's extension of
her probation by 24 months and its imposition of a 120-day prison sanction. Underlying
these appeals is a prior appeal in which Dominguez appealed the district court's decision
revoking her probation—and a panel of this court reversed the district court's decision
and remanded the case for a new dispositional hearing. However, by the time that hearing
occurred, Dominguez had already served the remainder of her underlying prison term.
Despite this fact, the district court proceeded to extend her probation and ordered her to

                                                     1
serve a 120-day prison sanction. Because probation cannot be imposed after the full
sentence of confinement has been served, this court reverses the district court's decision
to extend Dominguez' probation. Upon this finding, Dominguez' claim regarding the
imposition of the 120-day sanction is moot and does not fall under any exception to the
mootness doctrine. Thus, this court dismisses that claim.


                       FACTUAL AND PROCEDURAL BACKGROUND


       On July 12, 2017, the State charged Dominguez with two counts of trafficking in
contraband in a correctional institution and one count of criminal possession of a weapon
by a convicted felon. A month later, Dominguez pled guilty to the criminal possession of
a weapon charge and one count of trafficking contraband in a correctional facility. For
these convictions, the district court sentenced her to 24 months' probation, with an
underlying prison term of 24 months.


       Several months later, on October 31, 2017, the district court issued a warrant
alleging that Dominguez had violated the terms of her probation by leaving substance
abuse treatment after eight days and failing to inform her intensive supervision officer of
her new address. Dominguez admitted the violations and the district court ordered her to
serve a three-day jail sanction. Less than a year later, on September 24, 2018, the court
issued another warrant alleging that Dominguez had again violated her probation. At the
dispositional hearing held on July 10, 2019, Dominguez admitted to all six of the alleged
violations, and the State argued for the court to impose her underlying sentence. The
district court believed Dominguez had already "gone through the intermediate sanction
track," based on her prior three-day quick dip sanction. The district court revoked
Dominguez' probation and ordered her to serve her entire underlying sentence.


       Dominguez appealed the district court's decision, arguing it had erred in failing to
impose either a 120-day or 180-day intermediate prison sanction before it revoked her

                                             2
probation. A panel of this court agreed with Dominguez—finding the district court erred
by failing to follow the controlling, statutorily mandated intermediate sanctioning scheme
before imposing her original sentence—and then reversed and remanded for a new
dispositional hearing. State v. Dominguez, 58 Kan. App. 2d 630, 637, 473 P.3d 932
(2020). The court's mandate issued on October 6, 2020.


       During the hearing on remand on April 19, 2021, the State urged the district court
to impose either a 120- or 180-day prison sanction—while Dominguez' counsel stated
that Dominguez was close to having served her sentence and requested a modification so
that "this case be closed out." Dominguez addressed the court personally and stated that
she had completed her sentence and had been released on parole for the past year without
committing any new offenses. The record shows that Dominguez had in fact completed
the underlying imprisonment portion of her sentence—she was released by the Kansas
Department of Corrections and placed on postrelease supervision on April 17, 2020—
nearly a year to the day before the hearing on remand. Despite this, the district court
ordered another 120-day prison sanction and decided to extend Dominguez' probation by
24 additional months. About 3 months after the court ordered the 120-day sanction, a
nunc pro tunc order was filed awarding Dominguez 535 days of jail credit on this case.


       Dominguez appeals.


                                        DISCUSSION


       On appeal, Dominguez presents two interrelated arguments: (1) The district court
erred in imposing the 120-day sanction on remand because she had already completed the
entire prison portion of her sentence; and (2) the court further erred by extending her
probation by 24 months for the same reason. For its part, the State contends that
Dominguez' claim regarding her 120-day sanction is moot, but it concedes that the


                                             3
district court erred by extending her probation and requests this court to reverse that
portion of the district court's ruling.


       This court will address Dominguez' second argument first—whether the district
court erred by extending her probation after she served her entire prison sentence—
because the resolution of this issue is dispositive of her argument regarding the 120-day
sanction order. Whether a district court may impose a term of probation on a defendant
who has already served their sentence is a question of law over which this court has
unlimited review. State v. Kinder, 307 Kan. 237, 240, 408 P.3d 114 (2018).


       As an initial matter, the State acknowledges that Dominguez had already served
her entire prison sentence in this case before April 19, 2021, when the district court
extended her probation by 24 months. Moreover, the State readily recognizes that a
defendant may not be sentenced to probation in a case after completing the
accompanying sentence of confinement. See Kinder, 307 Kan. at 243 ("[B]ecause [the
defendant's] sentence of confinement already has been served, there can be no sentence to
be suspended. And if there is no sentence, it obviously cannot be exchanged for
probation."). Accordingly, the State joins Dominguez' request that this court reverse the
district court's order extending her probation by 24 months.


       In Kinder, our Kansas Supreme Court was faced with a similar circumstance. The
defendant was sentenced to probation but had already accumulated jail credit in excess of
his underlying prison sentence. The court concluded that because K.S.A. 2016 Supp. 21-
6603(g) defines probation as "'a procedure under which a defendant, convicted of a
crime, is released by the court after imposition of sentence, without imprisonment,'"
probation cannot be imposed after a defendant's sentence of confinement has been
completed. 307 Kan. at 241-42. The only practical difference between this case and
Kinder is that the defendant in Kinder accumulated jail credit in excess of his sentence
prior to sentencing, whereas Dominguez completed her sentence after the district court

                                              4
erroneously revoked her probation, but before completion of her appeal to correct the
error. This distinction is immaterial—in both circumstances the underlying sentence was
completed before the district court ordered additional probation. Because Dominguez had
already completed her prison sentence in this case, the district court erred in ordering her
to serve an additional 24 months of probation. Not only is this consistent with Kinder—it
is the only logical result in this case. The district court cannot return to cases where the
defendant has completed their entire prison sentence and add additional terms of
probation. This court finds that the holding in Kinder mandates that the district court's
order be reversed.


       Having reversed the district court's imposition of additional probation, this court
must address Dominguez' argument that the district court erred by implementing a 120-
day sanction after she had already served her entire sentence. The State argues that
Dominguez' claim is moot because she already served the 120-day sanction. The State is
partially correct.


       This court exercises unlimited review over a claim that a defendant's argument is
moot. See State v. Roat, 311 Kan. 581, 590, 466 P.3d 439 (2020) (explaining that a
defendant's completion of a sentence does not necessarily render a case moot, and that a
case is moot when there is no actual controversy remaining). A claim is properly
dismissed as moot when "'it is clearly and convincingly shown the actual controversy has
ended, the only judgment that could be entered would be ineffectual for any purpose, and
it would not impact any of the parties' rights.'" 311 Kan. at 592. Here, as the party
asserting mootness, the State has the initial burden to establish Dominguez' claim is moot
and may do so by showing that Dominguez "has fully completed the terms and conditions
of [her] sentence." See 311 Kan. at 593. The State has not presented any evidence that
Dominguez served her 120-day prison sanction—but Dominguez agrees that she has
completed the sanction. However, completion of her sanction alone does not render
Dominguez' claim moot.

                                              5
       If Dominguez were to remain on probation and be subject to potential future
sanctions—her claim would not be moot. See State v. Clapp, 308 Kan. 976, 987, 425
P.3d 605 (2018); State v. Conway, No. 120,181, 2019 WL 6972887, at *3 (Kan. App.
2019) (unpublished opinion); State v. Hulsey, No. 117,824, 2018 WL 2994426, at *2-3
(Kan. App. 2018) (unpublished opinion). However, because this court has determined
that the district court's order extending her probation by 24 months must be reversed—
Dominguez will no longer be on probation and therefore will no longer be subject to
potential future sanctions. Therefore, to avoid dismissal of her claim, Dominguez must
"show the existence of a substantial interest that would be impaired by dismissal or that
an exception to the mootness doctrine applies." See Roat, 311 Kan. at 593.


       Dominguez contends that this issue—whether a district court may impose
probation sanctions after a defendant has completed the prison portion of their sentence—
raises an issue of public importance that is capable of repetition and as such, should not
be dismissed as moot. See Kinder, 307 Kan. at 244. Public importance is defined as
"something more than that the individual members of the public are interested in the
decision of the appeal from motives of curiosity or because it may bear upon their
individual rights or serve as a guide for their future conduct as individuals." State v.
Hilton, 295 Kan. 845, Syl. ¶ 5, 286 P.3d 871 (2012). Dominguez claims the exception
applies to this case because "district courts are likely to see similar situations in the
future. It is essential that district courts know what legal options they have when they
sanction probationers." Dominguez further points out that no appellate decisions have
squarely addressed the issue she raises. However, this court nevertheless declines to
address Dominguez' claim. Even assuming she is correct and the sentencing issue is ripe
for repetition, it is not a matter of public importance because it does not involve a
statewide interest that public policy dictates this court must address. Moreover, no
decision rendered by this court would change any existing law or otherwise work to
prevent such a repetition because the law is already clear that courts may not impose
sanctions on a defendant who has already completed their entire prison sentence prior to

                                               6
imposition of the sanction—even if the probation violation occurred prior to such
completion. Compare K.S.A. 2016 Supp. 22-3716(c)(7) ("A violation sanction imposed
pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D) shall not be longer than the
amount of time remaining on the offender's underlying prison sentence.") with K.S.A.
2020 Supp. 22-3716(c)(6) ("A violation sanction imposed pursuant to subsection (c)(1)
shall not be longer than the amount of time remaining on the offender's underlying prison
sentence.").


       Accordingly, because this court has reversed the district court's extension of
Dominguez' probation and as of that reversal she is not subject to any further sanction in
this case—Dominguez' claim regarding the imposition of a 120-day sanction is moot.
After reversal of the district court's decision to extend Dominguez' probation, any
judgment this court could enter regarding the 120-day sanction would be ineffectual for
any purpose, would not impact the parties' rights, and does not fall under the exception
for matters of public importance capable of repetition.


       The district court improperly extended Dominguez' probation by 24 months after
she had already completed her entire prison sentence – and that decision is reversed. This
court finds that Dominguez' additional claim regarding the imposition of sanctions is
moot and dismisses it.


       Reversed in part and dismissed in part.




                                             7